Citation Nr: 1617508	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-15 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1968 to July 1972.  The Veteran served in the Republic of Vietnam.  He had additional duty with the Naval Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Regional Office in St. Louis, Missouri, which denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  In April 2010 and December 2011, the RO in Chicago, Illinois denied service connection for bilateral hearing loss and tinnitus.  In September 2015, the Veteran submitted a Motion to Advance on the Docket.  In September 2015, the Board granted the Veteran's motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

Type II Diabetes Mellitus

The Veteran asserts that service connection for Type II diabetes mellitus is warranted as secondary to his presumed herbicide exposure while in the Republic of Vietnam.  

The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD Form 214N) states that the Veteran served in Vietnam.  

The clinical documentation of record is in apparent conflict as to whether the Veteran has Type II diabetes mellitus.  The report of a May 2007 VA diabetes mellitus examination states that the Veteran's "criteria do not fall within the parameters of the diagnosis of adult onset diabetes."  The Veteran was diagnosed with impaired glucose tolerance.  An October 2008 VA optometry note relates that the Veteran had diabetes mellitus.  A March 2010 VA treatment record indicates that the Veteran had a "[history] of impaired glucose, no formal diagnosis of [diabetes mellitus]."  A June 2010 VA treatment record states that the Veteran had diabetes mellitus.  A June 2010 written statement from N. Almasalmeh, M.D., reports that he was treating the Veteran for diabetes mellitus.  A June 2011 VA treatment record conveys that the Veteran was diagnosed with "impaired glucose."  

The Veteran was recently scheduled for a VA examination in February 2016, but failed to report to this appointment.  Subsequently, his representative informed VA that the Veteran was unable to attend this examination due to an illness.  As a result, the Board finds that the Veteran has demonstrated "good cause" for his failure to report for the February 2016 VA examination and should be rescheduled to attend another VA examination.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that it is unclear whether the Veteran has Type II diabetes mellitus, the Board finds that further VA evaluation is required.  

Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection for both bilateral hearing loss and tinnitus is warranted as the result of his in-service noise exposure.  In his September 2015 Informal Hearing Presentation, the accredited representative advances that the Veteran exhibited "significant shifts in hearing thresholds from entrance to separation."  The accredited representative clarified that the Merck Manual conveys that "tinnitus may occur as a symptom of nearly all ear disorders particularly noise-induced sensorineural hearing loss."  

The report of the Veteran's June 1968 physical examination for service entrance conveys that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-
-5
LEFT
-5
-5
-5
-
-5

The report of the Veteran's June 1972 physical examination for service separation reflects that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
25
25
LEFT
15
10
15
20
15

The report of an October 2011 VA audiological evaluation indicates that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
65
60
LEFT
25
30
35
35
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner opined that "[d]ue to normal hearing at separation and the onset of hearing loss to be four years later after 3 years of occupational noise exposure, it is my opinion that it is not at least as likely as not that hearing loss is related to military service."  She further conveyed that "it is my opinion that it is not at least as likely as not that tinnitus is related to military service."  

Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has indicated that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  The threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Given the cited authorities, the Board finds that further VA audiological evaluation is necessary in order to determine the relationship, if any, between the Veteran's diagnosed bilateral sensorineural hearing loss and tinnitus and his in-service noise exposure.  

In January 2016, the Veteran appeared for another VA audiological examination.  The examiner reported, "The test results were inconsistent and do not appear to reflect the Veteran's maximal effort.  There was poor intertest [sic] reliability.  Test results considered invalid and unreliable and therefore were not reported."

Crucially, none of the questions raised by the November 2015 Board Remand, have yet been addressed by a VA examiner.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA diabetes mellitus examination to whether the Veteran has Type II diabetes mellitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If the Veteran does not have Type II diabetes mellitus, the examiner must expressly state that fact.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

2.  Schedule the Veteran for a VA auditory examination to assist in determining the nature and etiology of his bilateral hearing loss and tinnitus and their relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss and/or tinnitus had its onset during active service; is related to the Veteran's in-service noise exposure; and/or otherwise originated during active service.  

The examiner should also comment on the significance of the threshold shifts reported at service separation.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

